Exhibit 10
MASCO CORPORATION
NON-EMPLOYEE DIRECTORS EQUITY PROGRAM
UNDER THE 2005 LONG TERM STOCK INCENTIVE PLAN
(Amended October 2010)
     For purposes of the Masco Corporation (the “Company”) Non-Employee
Directors Equity Program (the “Program), an “Eligible Director” is any Director
of the Company who is not an employee of the Company and who receives a fee for
services as a Director. Terms not defined herein have the meaning given to them
in the Company’s 2005 Long Term Stock Incentive Plan, as amended from time to
time (the “Plan”).
Section 1. Restricted Stock Award
     (a) Effective July 22, 2010, on such date and on the date of each of the
Company’s annual stockholders’ meetings thereafter, each person who is or
becomes an Eligible Director on such a date and whose service on the Board will
continue after such a date shall be granted an Award of Restricted Stock in an
amount equal to one-half of the annual retainer received by such Eligible
Director as compensation for his or her services as a Director, disregarding any
retainer paid as compensation for service on a Board committee or as Chair of a
Board committee (the “Annual Retainer”); provided, that the amount of an Award
of Restricted Stock granted to any Eligible Director who begins serving as a
Director other than at the beginning of the calendar year in which such grant is
made shall be prorated to reflect the partial service provided by such Eligible
Director in such calendar year; provided, further, that if the date that an
Award would otherwise be granted in accordance with this Section 1.(a) falls
within seven days prior to the release of the Company’s quarterly or annual
financial results, such an Award will instead be granted on the second market
trading day following the date on which such financial results are released. If
an Eligible Director begins serving as a Director after the date of the
Company’s annual stockholders’ meeting for the calendar year of his or her
initial term, Awards of Restricted Stock granted hereunder shall be granted on
the date of the first meeting of the Corporate Governance and Nominating
Committee that takes place after such Eligible Director is first elected or
appointed to the Board.
     (b) Each Award of Restricted Stock granted hereunder shall vest with
respect to twenty percent of the Shares underlying such Award (disregarding
fractional shares) on January 1 of each of the five consecutive calendar years
following the year in which such Award is granted, subject to clauses
(e) through (h) below.
     (c) The price of the Shares used in determining the number of Shares
subject to an Award of Restricted Stock granted hereunder shall be the fair

 



--------------------------------------------------------------------------------



 



market value of the Shares as determined by the Board on the date that such
Award is granted. The Board shall have sole discretion to adjust the amount of
the Annual Retainer to be paid in the form of Shares and the terms of any such
Award of Shares. Except as the Board may otherwise determine, any increase or
decrease in an Eligible Director’s Annual Retainer during a calendar year in
which such Eligible Director has already been granted an Award of Restricted
Stock shall be implemented by increasing or decreasing the cash portion of such
Eligible Director’s Annual Retainer.
     (d) Each Eligible Director shall be entitled to vote and receive dividends
on his or her Shares of Restricted Stock, but will not be able to obtain a stock
certificate or sell, encumber or otherwise transfer Shares of Restricted Stock
except in accordance with the terms of the Plan.
     (e) If an Eligible Director’s term of service as a Director terminates for
any reason other than as a result of death, permanent and total disability or
retirement on or after normal retirement age as set forth in the Company’s
Corporate Governance Guidelines, all Shares of Restricted Stock held by such
Eligible Director that remain subject to restrictions shall be forfeited and
transferred back to the Company on the date of such termination; provided,
however, that any Shares of Restricted Stock that remain subject to restrictions
but that would have vested on January 1 of the year following the year of such
Eligible Director’s termination shall vest pro rata on the date of termination
based upon that portion of the year in which the termination occurred during
which such Eligible Director served as a Director.
     (f) Notwithstanding the foregoing or clause (g) below, if, following
termination of service as a Director for any reason other than death (including
due to retirement), an Eligible Director continues to hold Shares of Restricted
Stock, the Board, in its sole judgment, may cause all Shares of Restricted Stock
that remain subject to restrictions to be forfeited and transferred back to the
Company concurrently with, or at any time following, such termination if the
Board determines that such former Director has engaged in any activity
detrimental to the interests of the Company, a subsidiary or an affiliated
company.
     (g) If an Eligible Director’s term of service as a Director is terminated
by reason of death or permanent and total disability or, if following retirement
as a Director, a former Director dies while continuing to have rights under an
Award of Restricted Stock, upon such termination or death, the restrictions
contained in any such Award of Restricted Stock shall lapse.
     (h) If an Eligible Director’s term of service as a Director is terminated
by reason of retirement on or after normal retirement age as set forth in the
Company’s Corporate Governance Guidelines, the restrictions contained in any
Award of Restricted Stock held by such Eligible Director shall continue to lapse
in the same manner as if his or her term of service had not terminated.

2



--------------------------------------------------------------------------------



 



     (i) The provisions of Section 6(d)(v) of the Plan (“Acceleration”) shall
not apply to Awards of Restricted Stock granted to Eligible Directors.
Section 2. Non-Compete Provision
     Each Award of Restricted Stock granted hereunder shall contain a provision
whereby the Award holder shall agree, in consideration for the Award and
regardless of whether restrictions on Shares of Restricted Stock have lapsed, as
follows:
     (a) While the holder is a Director of the Company and for a period of one
year following the termination of such holder’s term as a Director of the
Company, other than a termination following a Change in Control, the Award
holder shall agree not to engage in, and not to become associated in a
“Prohibited Capacity” (as hereinafter defined) with any other entity engaged in,
any “Business Activities” (as hereinafter defined) and not to encourage or
assist others in encouraging any employee of the Company or any of its
subsidiaries to terminate employment or to become engaged in any such Prohibited
Capacity with an entity engaged in any Business Activities. “Business
Activities” shall mean the design, development, manufacture, sale, marketing or
servicing of any product, or providing of services competitive with the products
or services, of the Company or any subsidiary at any time while the Award is
outstanding, to the extent that such competitive products or services are
distributed or provided either (1) in the same geographic area as are such
products or services of the Company or any of its subsidiaries or (2) to any of
the same customers as such products or services of the Company or any of its
subsidiaries are distributed or provided. “Prohibited Capacity” shall mean being
associated with an entity as a director, employee, consultant, investor or in
another capacity where (1) confidential business information of the Company or
any of its subsidiaries could be used in fulfilling any of the holder’s duties
or responsibilities with such other entity, or (2) an investment by the Award
holder in such other entity represents more than 1% of such other entity’s
capital stock, partnership or other ownership interests.
     (b) Should the Award holder either breach or challenge in judicial or
arbitration proceedings the validity of any of the restrictions contained in the
preceding paragraph, by accepting an Award, the Award holder shall agree,
independent of any equitable or legal remedies that the Company may have and
without limiting the Company’s right to any other equitable or legal remedies,
to pay to the Company in cash immediately upon the demand of the Company (1) the
amount of income realized for income tax purposes from the Award, net of all
federal, state and other taxes payable on the amount of such income, but only to
the extent that such income is realized from restrictions lapsing on shares or
exercises occurring, as the case may be, on or after the termination of the
Award holder’s term as a Director of the Company or within the two-year period
prior to the date of such termination, plus (2) all costs and expenses of the
Company in any effort to enforce its rights under this or the preceding
paragraph. The

3



--------------------------------------------------------------------------------



 



Company shall have the right to set off or withhold any amount owed to the Award
holder by the Company or any of its subsidiaries or affiliates for any amount
owed to the Company by the Award holder hereunder.
Section 3. Termination, Modification or Suspension
     The Board may terminate, modify or suspend the Program at any time as it
may deem advisable.

4